        Case 4:16-cr-00285-BLW Document 45 Filed 04/12/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                             Case No. 4:16-cr-00285-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 DESIREE MARIE CONVERSE,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Desiree Converse’s Motion for Early

Termination of Supervised Release (Dkt. 41). Having reviewed the Motion and the

Government’s Response (Dkt. 44), the Court now issues its decision. For the

reasons explained below the Court will grant the Motion.

                                 BACKGROUND

      On February 22, 2018, this Court sentenced Ms. Converse to time served

followed by five years of supervised release for Possession with Intent to



MEMORANDUM DECISION AND ORDER - 1
           Case 4:16-cr-00285-BLW Document 45 Filed 04/12/21 Page 2 of 4




Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1) and 21

U.S.C. 841(b)(1)(C). (Dkt. 39). Her supervision is set to expire on February 22,

2023. Thus, as of this writing Ms. Converse has completed three years of her five-

year term of supervised release.

      On February 25, 2021, Ms. Converse, through counsel, filed a motion for

early termination of supervised release. (Dkt. 41). Ms. Converse states early

termination is justified because she has gone above and beyond expectations while

on supervision. Ms. Lopez is currently employed full time and owns her own

home. She also reports that she is engaged and requests to be released from

supervision so she can move to Utah where her fiancée currently lives. The United

States Probation Officer assigned to the case reports that Ms. Converse has done

very well on probation and supports early termination of supervised release for Ms.

Converse. The Government does not oppose the Motion.

                                    ANALYSIS

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after a Defendant

has served one year of their supervised release. Id. In deciding whether to

terminate supervision, the court must review a number of sentencing factors which

include:


MEMORANDUM DECISION AND ORDER - 2
        Case 4:16-cr-00285-BLW Document 45 Filed 04/12/21 Page 3 of 4




      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
      (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2 (D.

Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666, 667 n.3

(9th Cir.2007)). However, in rendering its decision the Court shall simply provide

an explanation based on its consideration of such factors. Emmett, 749 F.3d 817, at

821-22. The Court need not elaborate unnecessarily. Id.

      After reviewing Ms. Converse’s performance on supervision and the 3553(a)

factors, the Court finds that early termination is “warranted by the conduct of the

defendant” and “in the interest of justice.” 18 U.S.C. § 3583(e)(1). Ms. Converse

has conducted herself in an exemplary fashion on supervised release. The Court

finds that there is no longer a need to supervise Ms. Converse and early

termination would permit the U.S. Probation Office to focus resources in areas of

greater need. Therefore, the Court will grant the pending motion.




MEMORANDUM DECISION AND ORDER - 3
       Case 4:16-cr-00285-BLW Document 45 Filed 04/12/21 Page 4 of 4




                                    ORDER

     IT IS ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (Dkt. 41) is GRANTED.



                                        DATED: April 12, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
